COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 ROBERTO ANTONIO HERNANDEZ,                       §

                               Appellant,         §               No. 08-22-00178-CV

 v.                                               §                  Appeal from the

 PRESTON     BROWN,     VALENTINA §                            327th Judicial District Court
 SAMANIEGO,        ODD     COUPLE
 PROPERTIES, LLC, CRUSADES REALTY §                             of El Paso County, Texas
 INVESTMENTS AND ENTRUST CAPITAL
 FUNDING, LLC,                    §                               (TC# 2022DCV1929)

                               Appellees.         §


                                 MEMORANDUM OPINION

       Appellant Roberto Hernandez appeals from the trial court’s September 9, 2022 order

expunging two lis pendens. Generally, an appeal may be taken from a final judgment. See Lehmann

v. Har–Con Corporation, 39 S.W.3d 191, 195 (Tex. 2001); TEX.CIV.PRAC.&REM.CODE

ANN.§51.014. A judgment is final if it actually disposes of all claims and parties before the court

or states so with unmistakable clarity. Bison Building Materials, Ltd. v. Aldrige, 422 S.W.3d 582,

585 (Tex. 2012).

       Interlocutory orders may be appealed only if permitted by statute. Bally Total Fitness Corp.

v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001). There is no final judgment in this case, and we find
no statutory authority for an appeal of an interlocutory order expunging lis pendens. See Khraish

v.    Hamed,       762      S.W.2d      906,     907        (Tex.App.—Dallas        1988,      writ     denied);

TEX.CIV.PRAC.&REM.CODE ANN.§ 51.014. To the extent Appellant asserts he is appealing the

dissolution of a temporary injunction, we find this assertion to be unsupported by the record and

Appellant’s notice of appeal. 1 While an order cancelling a lis pendens may be construed as a

temporary injunction under some circumstances, no restricting language amounting to a temporary

injunction appears in the trial court’s order at issue in this case. Id.; see also Hughes v. Houston

Northwest Medical Center, 647 S.W.2d 5, 7–8 (Tex.App.—Houston [1st Dist.] 1982, no

writ)(reversing an order cancelling a lis pendens which also enjoined plaintiffs from maintaining

further lis pendens during the action).


                                               CONCLUSION

        Appellees’ motion to dismiss interlocutory appeal is granted, and we dismiss this appeal

for want of jurisdiction.




                                                    YVONNE T. RODRIGUEZ, Chief Justice

October 26, 2022

Before Rodriguez, C.J., Palafox, and Alley, JJ.




1
  Appellant’s response to Appellees’ motion to dismiss this interlocutory appeal contains exhibits and attachments
which we do not consider in our disposition. See TEX.R.APP.P. 34.1 (“The appellate record consists of the clerk’s
record and, if necessary to the appeal, the reporter’s record.”).


                                                        2